ORDER
The Disciplinary Review Board on November 5, 1997, having filed with the Court its decision concluding that PIERCE L. BUTLER of LIVINGSTON, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.15(d) (failure to safekeep property), and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to practice law under the supervision of a practicing attorney for a period of two years;
*449And good cause appearing;
It is ORDERED that PIERCE L. BUTLER is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.